DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the paper filed January 28, 2022.  Claims 30, 32, 34, 37-38, and 45 are currently pending and are allowable.
	
This application is a continuation of U.S. Application No. 14/698763, filed April 28, 2015, now U.S. Patent No. 10,137,224, which is a continuation of U.S. Application No. 14/423171, filed March 17, 2012, now U.S. Patent No. 9,044,430, which claims priority to Provisional Application No. 61/454367, filed March 18, 2011.


Terminal Disclaimer

The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,044,430 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:

The rejection of claims 30, 32, 34, 37-38, and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,044,430, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art is not deemed to teach or render obvious the invention as claimed. The closest prior art of record is Kanias et al.
Kanias et al. teach a composition for cell therapy, including a preserved stem cell preparation, where a portion of the stem cells are viable.  The stem cells are dissociated (p. 17, Line 9-14), and can then be preserved by lyophilization (p. 18, line 9-11), which is freeze-drying the stem cells.  Cell therapy includes regenerative medicine, which includes repair of damaged tissue to restore function (p. 11, line 1-19), which indicates that the composition has tissue healing activity.  As it is taught the trehalose can be introduced during lyophilization to protect cell membranes (p. 6, Line 18-19), the stem cells of the composition have intact cell membranes.  
As Kanias et al. teach that the composition for cell therapy includes stem cells that have at least 50% viability, one of ordinary skill in the art would not have been motivated to utilize a
product including stem cells with less than 30% viability. One of ordinary skill in the art would
not have had a reasonable expectation that a composition with stem cells having less than 30%
viability would be able to successfully repair damaged tissue to restore function.
The limitation of the stem/progenitor cells having less than 30% viability, when taken in conjunction with the whole of the claimed composition, is not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Claims 30, 32, 34, 37-38, and 45 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653